Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 1 of 11 Page ID
                                #:28700


 1   CENTER FOR HUMAN RIGHTS &
     CONSTITUTIONAL LAW
 2   Peter A. Schey (Cal. Bar No. 58232)
     Carlos Holguín (Cal. Bar No. 90754)
 3   Laura N. Diamond (Cal. Bar. No. 185062)
     Rachel Leach (D.C. Bar No. 1047683)
 4   256 South Occidental Boulevard
     Los Angeles, CA 90057
 5   Telephone: (213) 388-8693
     Facsimile: (213) 386-9484
 6   Email: pschey@centerforhumanrights.org
             crholguin@centerforhumanrights.org
 7           ldiamond@centerforhumanrights.org
             rleach@centerforhumanrights.org
 8
     Listing continues on next page
 9
     Attorneys for Plaintiffs
10
11
                            UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISION
14
15
     Jenny Lisette Flores, et al              Case No. CV 85-4544-DMG (AGRx)
16
                     Plaintiffs,              APPLICATION FOR LEAVE TO
17                                            FILE UNDER SEAL PORTIONS
           v.                                 OF EXHIBITS SUBMITTED IN
18                                            SUPPORT OF PLAINTIFFS’ EX
     William Barr, Attorney General of the    PARTE APPLICATION FOR
19   United States, et al                     TEMPORARY RESTRAINING
                                              ORDER AND ORDER TO SHOW
20                   Defendants.              CAUSE WHY A PRELIMINARY
                                              INJUNCTION AND CONTEMPT
21                                            ORDER SHOULD NOT ISSUE
                                              AND MEMORANDUM IN
22                                            SUPPORT
23                                            Hearing: None set
24
     Dated:       June 26, 2019
25
                                                    APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                 PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                      OF EX PARTE APPLICATION FOR TEMPORARY
27                                                     RESTRAINING ORDER AND ORDER TO SHOW
                                                    CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                     CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                     MEMORANDUM IN SUPPORT
                                                                    CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 2 of 11 Page ID
                                #:28701


 1   Counsel for Plaintiffs, continued
 2   USF SCHOOL OF LAW IMMIGRATION CLINIC
 3   Bill Ong Hing (Cal. Bar No. 61513)
     2130 Fulton Street
 4   San Francisco, CA 94117-1080
 5   Telephone: (415) 422-4475
     Email: bhing@usfca.edu
 6
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 7
     Kevin Askew (Cal. Bar No. 238866)
 8   777 South Figueroa Street, Suite 3200
     Los Angeles, CA 90017
 9
     Telephone: (213) 629-2020
10   Email: kaskew@orrick.com
11
     ORRICK, HERRINGTON & SUTCLIFFE LLP
12   Elyse Echtman (pro hac vice pending)
     Shaila Rahman Diwan (pro hac vice pending)
13
     51 West 52nd Street
14   New York, NY 10019-6142
15   Telephone: 212/506-3753
     Email: eechtman@orrick.com
16   Email: sdiwan@orrick.com
17
     LA RAZA CENTRO LEGAL, INC.
18   Michael S. Sorgen (Cal. Bar No. 43107)
19   474 Valencia Street, #295
     San Francisco, CA 94103
20   Telephone: (415) 575-3500
21
     THE LAW FOUNDATION OF SILICON VALLEY
22   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
23   Katherine H. Manning (Cal. Bar No. 229233)
     Annette Kirkham (Cal. Bar No. 217958)
24   152 North Third Street, 3rd floor
25   San Jose, CA 95112
                                                   APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                     OF EX PARTE APPLICATION FOR TEMPORARY
27                                                    RESTRAINING ORDER AND ORDER TO SHOW
                                                   CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                    CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                    MEMORANDUM IN SUPPORT
                                                                   CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 3 of 11 Page ID
                                #:28702


 1   Telephone: (408) 280-2437
 2   Facsimile: (408) 288-8850
     Email: jenniferk@lawfoundation.org
 3          kate.manning@lawfoundation.org
 4          annettek@lawfoundation.org

 5   NATIONAL CENTER FOR YOUTH LAW
 6   Leecia Welch (Cal. Bar No. 208741)
     Neha Desai (Cal. RLSA Bar No. 803161)
 7   405 14th Street, 15th Floor
 8   Oakland, CA 94612
     Telephone: (510) 835-8098
 9   Email: lwelch@youthlaw.org
10          ndesai@youthlaw.org
11   U.C. DAVIS SCHOOL OF LAW
     Holly S. Cooper (Cal. Bar No. 197626)
12
     One Shields Ave. TB 30
13   Davis, CA 95616
14   Telephone: (530) 754-4833
     Email: hscooper@ucdavis.edu
15
16
17
18
19
20
21
22
23
24
25
                                                   APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                     OF EX PARTE APPLICATION FOR TEMPORARY
27                                                    RESTRAINING ORDER AND ORDER TO SHOW
                                                   CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                    CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                    MEMORANDUM IN SUPPORT
                                                                   CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 4 of 11 Page ID
                                #:28703


 1      APPLICATION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF
 2      EXHIBITS SUBMITTED IN SUPPORT OF PLAINTIFFS’ EX PARTE
 3   APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER
 4         TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION AND
 5      CONTEMPT ORDER SHOULD NOT ISSUE AND MEMORANDUM IN
 6                                         SUPPORT
 7         Plaintiffs submit this unopposed Application seeking leave from the Court to
 8   file under seal portions of Exhibits 1-19, 23, 25-62, and 64-67 (“Exhibits”) in
 9   Support of Plaintiffs’ Ex Parte Application for Relief, pursuant to Federal Rule of
10   Civil Procedure 5.2(d) and Local Rule 79-5. See Echtman Seal Decl. ¶ 2 (table
11   specifying information Plaintiffs seek to seal for each Exhibit). As required by
12   Local Rule 79-5.2.2(a), Plaintiffs submit concurrently with this application the
13   declaration of Elyse D. Echtman, a proposed order, and redacted and unredacted
14   versions of the Exhibits.
15         The portions of the Exhibits that Plaintiffs seek to seal include:
16              the full names of Class Members and/or their family members and
17                sponsors,
18              their alien registration numbers or case numbers,
19              their health care information; and/or
20              their full birth dates.
21         See Echtman Seal Decl. ¶ 2 (table specifying information Plaintiffs seek to
22   seal for each Exhibit).
23         These Class Members are or recently were minors in the immigration
24   detention custody of the Office of Refugee Resettlement (ORR). These youth have
25   an interest in maintaining their privacy while in immigration custody and in their
                                                          APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                       PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                            OF EX PARTE APPLICATION FOR TEMPORARY
27                                                           RESTRAINING ORDER AND ORDER TO SHOW
                                               1          CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                           CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                           MEMORANDUM IN SUPPORT
                                                                          CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 5 of 11 Page ID
                                #:28704


 1   private medical and mental health information.
 2                                   LEGAL STANDARD
 3         Because the public generally has a “right to inspect and copy public records
 4   and documents, including judicial records and documents,” there is “a strong
 5   presumption in favor of access to court records.” Ctr. for Auto Safety v. Chrysler
 6   Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (internal quotation marks and
 7   citations omitted). Accordingly, “a court may seal records only when it finds a
 8   compelling reason and articulate[s] the factual basis for its ruling, without relying
 9   on hypothesis or conjecture.” Id. at 1096-97. Under this standard, the “party
10   seeking to seal a judicial record then bears the burden of . . . articulat[ing]
11   compelling reasons supported by specific factual findings . . . that outweigh the
12   general history of access and the public policies favoring disclosure, such as the
13   public interest in understanding the judicial process.” Kamakana v. City & Cnty. of
14   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (internal quotation marks and
15   citations omitted). The court must “conscientiously balance[] the competing
16   interests of the public and the party who seeks to keep certain judicial records
17   secret.” Id. at 1179 (internal quotation marks and citations omitted).
18                                        ARGUMENT
19         There are compelling reasons to seal the portions of the documents that
20   Plaintiffs seek to protect from public disclosure. These documents and the related
21   Motion contain highly personal information regarding the individual Class
22   Members, and disclosure of this information would cause them significant harm.
23
24   I.    Compelling Reasons Support the Sealing of the Identifying Information
           of the Individual Class Members and Their Family Members and
25         Sponsors.
                                                            APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                         PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                              OF EX PARTE APPLICATION FOR TEMPORARY
27                                                             RESTRAINING ORDER AND ORDER TO SHOW
                                                            CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                             CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                             MEMORANDUM IN SUPPORT
                                                                            CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 6 of 11 Page ID
                                #:28705


 1
 2         Plaintiffs’ Ex Parte Application as well as the supporting Memorandum and
 3   Exhibits implicate several highly private interests for the individual Class Members
 4   who are identified in those documents, and thus protection of their identities and
 5   those of their family members and sponsors is warranted.
 6         First, the Ex Parte Application, Memorandum, and Exhibits address a
 7   number of very sensitive and personal matters, including the past abuse, trauma,
 8   and private mental and physical health information and treatment of Class
 9   Members. Courts have recognized a constitutionally protected interest in avoiding
10   disclosure of such personal matters, including medical information. Doe v. Beard,
11   63 F. Supp. 3d 1159, 1166 n.4 (C.D. Cal. 2014) (collecting cases); see also Globe
12   Newspaper Co. v. Superior Court, 457 U.S. 596, 607 (1982) (finding that
13   “safeguarding the physical and psychological well-being of a minor” is a
14   compelling interest); Eugene S. v. Horizon Blue Cross Blue Shield of N.J., 663 F.3d
15   1124, 1136 (10th Cir. 2011) (granting Plaintiff-Appellant’s motion to file volume
16   of appendix under seal because “nearly every document in the volume at issue
17   includes the name of, and/or personal and private medical information relating to,
18   [Plaintiff-Appellant’s] minor son.”); Webster Groves Sch. Dist. v. Pulitzer Pub.
19   Co., 898 F.2d 1371, 1376-77 (8th Cir. 1990) (affirming decision to seal court
20   records containing “testimony of psychologists and psychiatrists as to [child’s]
21   mental status” to prevent child from being “stigmatized and humiliated . . . “);
22   Order granting Motion to File Declarations Under Seal at 1, Doe v. Shenandoah
23   Valley Juvenile Center Commission, No. 5:17-cv-0097 (W.D. Va. Feb 26, 2018),
24   ECF No. 43 (granting motion to file declarations of immigrant youth under seal
25   because Plaintiffs established that the “information contained in such declarations,
                                                          APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                       PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                            OF EX PARTE APPLICATION FOR TEMPORARY
27                                                           RESTRAINING ORDER AND ORDER TO SHOW
                                                          CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                           CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                           MEMORANDUM IN SUPPORT
                                                                          CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 7 of 11 Page ID
                                #:28706


 1   including details regarding the declarants’ mental health, past abuse, and trauma, is
 2   of a highly sensitive and personal nature . . .”). Disclosing the Class Members’
 3   names in conjunction with this information would subject them to potential stigma
 4   and humiliation. See Vitek v. Jones, 445 U.S. 480, 492 (1980) (noting that
 5   compelled psychiatric treatment “can engender adverse social consequences to the
 6   individual” that can “have a very significant impact on the individual.”) (citation
 7   omitted).
 8         Second, the Exhibits implicate the details of the Class Members’ immigration
 9   detention and case numbers. Federal law and policy maintain personally
10   identifying information related to such matters as confidential, particularly for
11   minors in the custody of the U.S. Customs and Border Patrol and/or Office of
12   Refugee Resettlement. See, e.g., 8 C.F.R. § 236.6 (prohibiting release of “the name
13   of, or other information relating, to” immigration detainees); 8 C.F.R. § 208.6
14   (maintaining confidentiality of asylum applications and related records). The U.S.
15   Department of Health and Human Services maintains self-described “strong
16   policies . . . to ensure the privacy and safety of unaccompanied alien children by
17   maintaining the confidentiality of their personal information.” U.S. Dept. of Health
18   & Human Services, Unaccompanied Alien Children Released to Sponsors by State
19   (June 30, 2017), https://www.acf.hhs.gov/orr/resource/unaccompanied-alien-
20   children-released-to-sponsors-by-state (last accessed June 25, 2019). It explains,
21   “These children may have histories of abuse,” “may be seeking safety from threats
22   of violence,” or “may have been trafficked or smuggled.” Id. Accordingly, the
23   agency has recognized that it “cannot release information about individual children
24   that could compromise the child’s location or identity.” Id.
25         Further, the Class Members’ identifying information should also be protected
                                                           APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                        PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                             OF EX PARTE APPLICATION FOR TEMPORARY
27                                                            RESTRAINING ORDER AND ORDER TO SHOW
                                                           CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                            CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                            MEMORANDUM IN SUPPORT
                                                                           CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 8 of 11 Page ID
                                #:28707


 1   because the sensitive subject matter at issue – including their private mental health
 2   and trauma information and immigration detention – is based exclusively on their
 3   experiences as minors. Federal courts recognize the importance of protecting
 4   minors’ identities and personal information in court proceedings. Doe v.
 5   Kamehameha Schs./Bernice Pauahi Bishop Estate, 625 F.3d 1182, 1187 (9th Cir.
 6   2010) (Reinhardt, J., dissenting from denial of reh’g en banc) (“The interest of
 7   minors in privacy is greater than the public’s interest in learning their names, even
 8   when there is no particular threat to the juvenile’s physical safety or wellbeing.”).
 9   Courts consider the age of a party to be a “significant factor in the matrix of
10   considerations arguing for anonymity” based on a recognition of the “special
11   vulnerability” of minors. Doe v. Stegall, 653 F.2d 180, 186 (5th Cir. 1981); see also
12   Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 190 (2d Cir. 2008) (stating
13   that an important factor in the balancing inquiry is “whether the plaintiff is
14   particularly vulnerable to the possible harms of disclosure, particularly in light of
15   his age”) (internal citations omitted).
16         Finally, many of the Class Members address in their declarations negative
17   experiences that they have experienced in the care of the government contractors
18   who are acting as their physical custodians. Many of them remain in the custody of
19   these contractors, and public disclosure of their names could put them at risk of
20   retaliation. Thus, sealing the Class Members’ full names is necessary to protect
21   their highly personal information as well as to protect them from the risk of
22   negative reprisals from their custodians or former custodians.
23         To protect the Class Members’ identities effectively, it is also necessary to
24   protect the names and identifying information, such as the telephone numbers and
25   home addresses, of their family members and potential sponsors. Identification of
                                                           APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                        PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                             OF EX PARTE APPLICATION FOR TEMPORARY
27                                                            RESTRAINING ORDER AND ORDER TO SHOW
                                                           CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                            CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                            MEMORANDUM IN SUPPORT
                                                                           CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 9 of 11 Page ID
                                #:28708


 1   those individuals could lead easily to the identification of the Class Members.
 2   Further, some of the Exhibits implicate personal information of the Class Members’
 3   family members and potential sponsors, including their immigration status and
 4   histories of trauma.
 5 II.     Sealing of Full Birthdates also is Warranted.
 6         A number of the Exhibits also include the full birthdates of the Class
 7   Members and other individuals. Federal Rule of Civil Procedure 5.2(a) restricts
 8   parties from public filing of birthdates, other than the year of birth. Accordingly,
 9   Plaintiffs seek to seal the month and day of individuals’ birthdates.
10 III.    Plaintiffs’ Sealing Request is Narrowly Tailored.
11         Plaintiffs seek only a limited sealing order that permits them to file
12   unredacted versions of the Exhibits under seal and redacted versions of the Exhibits
13   in the public record. Other relevant information important to Plaintiffs’
14   presentation of the issues, including the content of the Class Members’ statements
15   and other documents, would still be maintained in the public record, and the
16   Court’s resolution of these matters will be public as well. Plaintiffs do not seek to
17   seal the entirety of the Class’ members’ declarations and related Exhibits, but rather
18   specific portions necessary to protect the highly confidential and personal
19   information of the individual Class Members. Accordingly, filing portions of the
20   Exhibits under seal is the least restrictive method of ensuring Plaintiffs’ and their
21   family members’ privacy while permitting the public access to the maximum
22   amount of information.
23
24
25
                                                           APPLICATION FOR LEAVE TO FILE UNDER SEAL
26                                                        PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                             OF EX PARTE APPLICATION FOR TEMPORARY
27                                                            RESTRAINING ORDER AND ORDER TO SHOW
                                                           CAUSE WHY A PRELIMINARY INJUNCTION AND
28                                                            CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                            MEMORANDUM IN SUPPORT
                                                                           CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 10 of 11 Page ID
                                #:28709


  1                                     CONCLUSION
  2         For the reasons set forth above, Plaintiffs respectfully request leave to file
  3   under seal the complete, unredacted versions of the Exhibits and to file redacted
  4   versions of the Exhibits in the public record.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
                                                            APPLICATION FOR LEAVE TO FILE UNDER SEAL
 26                                                        PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                              OF EX PARTE APPLICATION FOR TEMPORARY
 27                                                            RESTRAINING ORDER AND ORDER TO SHOW
                                                            CAUSE WHY A PRELIMINARY INJUNCTION AND
 28                                                            CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                             MEMORANDUM IN SUPPORT
                                                                            CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 569 Filed 06/26/19 Page 11 of 11 Page ID
                                #:28710


  1   Dated: June 26, 2019               /S/PETER SCHEY
                                            Attorneys for Plaintiffs
  2
  3                                     CENTER FOR HUMAN RIGHTS &
  4                                     CONSTITUTIONAL LAW
                                        Peter A. Schey
  5                                     Carlos Holguín
  6                                     Laura N. Diamond
                                        Rachel Leach
  7
  8                                     USF School of Law Immigration Clinic
                                        Bill Ong Hing
  9
 10                                     ORRICK, HERRINGTON & SUTCLIFFE
                                        LLP
 11                                     Kevin Askew
 12                                     Elyse Echtman
                                        Shaila Rahman Diwan
 13
 14                                     LA RAZA CENTRO LEGAL, INC.
                                        Michael Sorgen
 15
 16                                     LAW FOUNDATION OF SILICON
                                        VALLEY
 17                                     Jennifer Kelleher Cloyd
 18                                     Katherine H. Manning
                                        Annette Kirkham
 19
 20                                     NATIONAL CENTER FOR YOUTH LAW
                                        Leecia Welch
 21                                     Neha Desai
 22
                                        U.C. DAVIS SCHOOL OF LAW
 23                                     Holly S. Cooper
 24
 25
                                                      APPLICATION FOR LEAVE TO FILE UNDER SEAL
 26                                                  PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT
                                                        OF EX PARTE APPLICATION FOR TEMPORARY
 27                                                      RESTRAINING ORDER AND ORDER TO SHOW
                                                      CAUSE WHY A PRELIMINARY INJUNCTION AND
 28                                                      CONTEMPT ORDER SHOULD NOT ISSUE AND
                                                                       MEMORANDUM IN SUPPORT
                                                                      CV 85-4544-DMG (AGRX)
